Case 1:19-cv-00282-DDD-NRN Document 25 Filed 08/19/19 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No.: 1:19-cv-00282-DDD-NRN

  SHELLY STUBBS, an individual,

                         PLAINTIFF,

  v.

  KRATOS RT LOGIC, INC., a Delaware corporation.

                         DEFENDANT.


                                 MOTION TO WITHDRAW
                          AS COUNSEL OF RECORD FOR PLAINTIFF


          Kate W. Beckman of Bryan E. Kuhn, Counselor at Law, P.C., hereby respectfully moves

  the Court to grant her leave to withdraw as counsel of record for the Plaintiff, Shelly Stubbs,

  pursuant to D.C. COLO.LAttyR 5(b), and in support thereof, states as follows:

          1.      Pursuant to D.C.COLO.LCivR 7.1(b)(4) this motion does not require conferral.

          2.      Ms. Beckman has represented Plaintiff in this matter.

          3.      Withdraw of counsel is based upon a material discord between Plaintiff and

  counsel, resulting in counsel’s inability to give effective aid in the prosecution of the claims.

          4.      Proper notification pursuant to D.C. COLO.LAttyR 5(b) has been served on the

  Plaintiff, to wit:

                  a.     Plaintiff has the burden of keeping this Court and other Parties informed

          where notices, pleadings, and other papers may be served;
Case 1:19-cv-00282-DDD-NRN Document 25 Filed 08/19/19 USDC Colorado Page 2 of 4




                 b.      That if Plaintiff fails or refuses to comply with all the Court’s rules and

         orders, the Plaintiff may suffer possible dismissal, default or sanctions;

                 c.      That current case deadlines exist, including:

                         i)      Respond to Interrogatories Nos. 10, 16, and 17 and Provide Signed
                                 Releases by August 26, 2019

                         ii)     Defendant to Provide Amount of Fees by September 6, 2019

                         iii)    Independent Medical Examination on September 11, 2019

                         iv)     Deadline for Affirmative Experts on September 13, 2019

                         v)      Deadline to File a Joint Status Report on September 20, 2019

                         vi)     Last day to serve written discovery on November 22, 2019

                         vii)    Disclosure of Rebuttal Experts on October 10, 2019

                         viii)   Plaintiff May Designate Rebuttal Experts on November 1, 2019

                         ix)     Discovery Cutoff on November 15, 2019

                         x)      Deadline for Summary Judgment Motions on November 29, 2019

                 d.      If the instant Motion is granted, the undersigned shall promptly notify the

         Plaintiff and the other Parties of record of the effective date of withdrawal.

         4.      Plaintiff’s mailing address is 980 Eaton Street, Castle Rock, Colorado 80104.

         5.      Undersigned counsel requests that all Notices of Electronic Filing issued in this

  matter be terminated with respect to counsel. Plaintiff will continue to receive notice of all

  documents filed in this case from the Court or from the opposing counsel or parties.

         Wherefore, the undersigned respectfully requests that the Court grant Kate W. Beckman,

  Esq. leave to withdraw as counsel for Plaintiff in the instant action.
Case 1:19-cv-00282-DDD-NRN Document 25 Filed 08/19/19 USDC Colorado Page 3 of 4




  Respectfully submitted this 19th day of August, 2019.

                                              BRYAN E. KUHN, COUNSELOR AT LAW, P.C.

                                              Original pleading bearing original signature maintained in the
                                              offices of Bryan E. Kuhn, Counselor at Law, P.C.

                                              s/ Kate W. Beckman
                                              Kate W. Beckman, Esq. #42416
                                              1660 Lincoln St., Ste. 2330
                                              Denver, Colorado 80264
                                              Telephone: (303) 424-4286
                                              Fax Number: (303) 425-4013
                                              Kate.Beckman@beklegal.com
                                              ATTORNEYS FOR PLAINTIFF
Case 1:19-cv-00282-DDD-NRN Document 25 Filed 08/19/19 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE
       I hereby certify that on August 19, 2019, a true and accurate copy of the foregoing
  MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF was filed via
  CM/ECF Filer, and served upon counsel for Defendant via email, addressed as follows:

        Erin A. Webber
        David C. Gartenberg
        LITTLER MENDELSON, P.C.
        1900 Sixteenth Street, Suite 800
        Denver, CO 80202
        (f) (303) 629-6200
        ewebber@littler.com
        dgartenberg@littler.com
        ATTORNEY FOR DEFENDANT

                                           BRYAN E. KUHN, COUNSELOR AT LAW, P.C.
                                           Original pleading bearing original signature maintained
                                           in the offices of Bryan E. Kuhn, Counselor at Law, P.C.

                                           /s/ Kate W. Beckman____________________
                                           Kate W. Beckman, Esq. #42416
                                           1660 Lincoln Street, Suite 2330
                                           Denver, Colorado 80264
                                           (p) (303) 424-4286 (f) (303) 425-4013
                                           Kate.Beckman@beklegal.com
                                           ATTORNEYS FOR PLAINTIFF
